Citation Nr: 0028885	
Decision Date: 11/01/00    Archive Date: 11/09/00

DOCKET NO.  98-07 033A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Terence D. Harrigan, Counsel


INTRODUCTION

The veteran had active military service from November 1947 to 
October 1951, and from January 1955 to June 1963.  He died in 
April 1997.  The appellant is the veteran's widow.

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a July 1997 decision of the Houston, Texas, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA) which found that the appellant's claim was not well-
grounded.


FINDINGS OF FACT

1.  The cause of the veteran's death in April 1997 was 
arteriosclerotic cardiovascular disease.  Diabetes mellitus 
was listed as an other significant condition contributing to 
death but not resulting in the underlying cause. 

2.  During his lifetime, the veteran was granted service 
connection for aphakia of the right eye, for residuals of 
frostbite of the feet and hands bilaterally, and for 
hemorrhoids and post operative residuals of bilateral 
herniorrhaphies. 

3.  The appellant has submitted statements from two 
physicians to the effect that the veteran's service connected 
frostbite contributed in causing diabetes and cardiovascular 
disease.  


CONCLUSION OF LAW

The claim of entitlement to service connection for the cause 
of the veteran's death is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

To establish service connection for the cause of the 
veteran's death, applicable law requires that the evidence 
show that a disability incurred in or aggravated by service 
either caused or contributed substantially or materially to 
death.  For a service-connected disability to be the cause of 
death, it must singly or with some other condition be the 
immediate or underlying cause, or be etiologically related 
thereto.  For a service-connected disability to constitute a 
contributory cause, it is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 U.S.C.A. § 
1310; 38 C.F.R. § 3.312.  

The threshold question that the Board must address in this 
case is whether the appellant has presented a well-grounded, 
or plausible, claim.  38 U.S.C.A. § 5107 (West 1991); Murphy 
v. Derwinski, 1 Vet. App. 78 (1990).  In the absence of 
evidence of a well-grounded claim, there is no duty to assist 
the claimant in developing the facts pertinent to the claim, 
and the claim must fail.  Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997); Slater v. Brown, 9 Vet. App. 240, 243 (1996); 
Gregory v Brown, 8 Vet. App. 563, 568 (1996) (en banc); 
Grivois v. Brown, 6 Vet. App. 136, 140 (1994); Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  For service 
connection for the cause of death of a veteran, the first 
requirement, evidence of a current disability, will always 
have been met (the current disability being the condition 
that caused the veteran to die), but the last two 
requirements must be supported by evidence of record.  Ramey 
v. Brown, 9 Vet. App. 40, 46 (1996).  

The amended death certificate shows that the cause of the 
veteran's death was arteriosclerotic cardiovascular disease.  
Diabetes mellitus was listed as an other significant 
condition contributing to death but not resulting in the 
underlying cause.  An autopsy report shows that the examiner 
concluded that the veteran died as the result of a heart 
attack.  There was severe coronary artery disease, which had 
been treated with bypass surgery, and one of the grafts was 
thrombosed.

The record shows that during his lifetime the veteran 
established entitlement to service connection for aphakia of 
the right eye with corrected visual acuity of 20/20 on the 
right and 20/15 on the left which had been rated as 30 
percent disabling since 1963, residuals of frostbite of the 
feet and hands bilaterally which had been rated as zero 
percent disabling since 1980, hemorrhoids which had been 
rated as zero percent disabling since 1963 and post operative 
residuals of bilateral herniorrhaphies which had been rated 
as zero percent disabling since 1963.

The record shows that the veteran had diabetes mellitus that 
was first diagnosed in 1979.  He also had hypertension that 
was reported as early as 1982.  

In January 1999 a VA physician reviewed the veteran's claim 
file and concluded that he had diabetes and arteriosclerotic 
cardiovascular disease which were interrelated, but which 
were not caused by residuals of exposure to cold.  

The appellant submitted a statement from Gustavo J. Medelin, 
M.D., dated in June 2000.  Dr. Medelin opined that the 
frostbite injury the veteran suffered in service more 
probably than not caused the onset of diabetes and 
atherosclerosis.

The appellant also submitted a statement from Federico P 
Padua, M.D., dated in June 2000.  Dr. Padua related that 
exposure to cold injury affects cells and extracellular 
fluids of the body and disrupts the function of organized 
tissues and the integrity of the circulation.  When tissue 
freezes, ice crystals form and concomitantly, solutes in the 
residual fluids become concentrated.  Ice crystals, many 
times the size of the individual cells, form in the 
extracellular spaces. Large crystals may form between the 
cells in the soft tissues without producing irreversible 
damage as long as the percentage of frozen water does not 
exceed the critical amount.  Damage of the living cells may 
happen during thawing and freezing due to formation of a 
strong salt solution.  The fulminating vascular reaction and 
stasis, which supervene, are associated with the formation of 
a histamine-like substance that increases the permeability of 
the capillary bed.  Within the blood vessels, cellular 
elements aggregate.  Irreversible occlusion of small blood 
vessels by cell masses has been demonstrated in thawed 
tissues following freezing injuries. 

He further related that in frostbite situations, blood 
vessels are severely and irreparably injured, circulation of  
the blood ceases, and the vascular bed of the frozen tissue 
is occluded by agglutinated cell aggregates and thrombi.  The 
cutaneous injury consists of, in part, separation of the 
epidermal and dermal interface.  Early on, the  intravascular 
clumping is reversible.  Unfortunately, with the passage of 
time, clumped cells within the injured tissue, cause the 
tissue to lose their morphology and becomes a homogenous 
hylinaceous plug.  Frozen tissues that are neglected with 
thawing become macerated.

The residuals of frostbite tissues are excessive sweating, 
pain, cold feet, abnormal color, and pain on the joints.  The 
symptoms are generally worst during cold weather or exposure.  
Frostbitten patients show abnormal nail discoloration, 
pigmentations, and hyperhidrosis.  X-rays have shown 
osteoporosis and cystic  defects near the joints.  This 
results in muscular weakness, atrophic ulcerations, and 
gangrene.  Sensitivity to cold  and pain on weight bearing 
joints may cause discomforts for many years.

Dr. Padua concluded that the veteran had suffered frostbite 
manifested by a loss of circulation that had progressively 
become worse through the years with all the sequelae 
described by the mechanism stated above.  He had had 
prolonged hospitalizations, pain of the lower extremities on 
standing, and atrophy of the muscles.  The skin of his 
extremities showed scaling, sensitivity to cold and numbness, 
stiffness of the lower extremities, hyperhidrosis, leading to 
prolonged paronychial fungal infections, and thickened and 
curled nails with fungal infections.  There were neurological 
injuries of the extremities with paresthesia and numbness 
throughout his life with bouts of pain.

Dr. Padua indicated that the veteran was diagnosed with, 
inter alia, diabetes, and hypertension, but that these 
occurred late in his life.  He opined that the frostbite 
injuries suffered by the veteran more probably than not 
caused/contributed to the onset of hypertension and diabetes 
that contributed to his death.

As noted above, the statements of the physicians are presumed 
to be true and are not subject to weighing in determining 
whether the appellant's claim is well-grounded.  Accordingly, 
the Board finds that those statements are sufficient to 
render the claim for service connection for the cause of the 
veteran's death plausible, and, hence, well grounded.

ORDER

As the claim for entitlement to service connection for the 
cause of the veteran's death is well grounded.  To this 
extent only, the appeal is granted.

REMAND

Because the claim of entitlement to service connection for 
the cause of the veteran's death is well grounded, VA has a 
duty to assist the appellant in developing facts pertinent to 
the claim.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. 
§ 3.159 (1999); Murphy v. Derwinski, 1 Vet. App. 78 (1990).

The record shows that the veteran had diabetes mellitus, 
which was reportedly first diagnosed in 1979, and 
hypertension, which was reported as early as 1982.  There are 
no medical records showing the initial onset of these 
conditions.  The death certificate shows that the veteran 
died at Southwest General Hospital.  The record does not 
contain any records pertaining to his terminal 
hospitalization.  

While a VA physician who reviewed the veteran's file in 
January 1999 opined that diabetes and arteriosclerotic 
cardio-vascular disease were not caused by the veteran's 
exposure to cold, the Board finds that it would helpful to 
have a physician render an opinion after all pertinent 
records are associated with the claims file.

Accordingly, the case is hereby REMANDED for the following 
action:

1.  After obtaining appropriate releases 
from the appellant, the RO should attempt 
to obtain copies of records of the 
veteran's terminal period of 
hospitalization from the Southwest 
General Hospital.  The appellant should 
also be asked to provide any available 
records pertaining to the original 
diagnosis of the veteran's diabetes 
mellitus, hypertension, or 
arteriosclerotic cardio-vascular disease.  
All new records obtained should be 
associated with the veteran's claims 
folder.

2.  After all records received to the 
above-requested development are 
associated with the claims file, the RO 
should forward the complete claims folder 
including any additional medical records 
obtained to a specialist in 
cardiovascular disease for review of the 
record and expression of an opinion as to 
the whether it is as likely as not that 
the veteran's residuals of cold injury 
caused or contributed to cause diabetes 
mellitus or cardiovascular disease.  The 
complete rationale for the opinion should 
be set forth in a typewritten report.  

3.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

4.  After completion of the foregoing, 
and after undertaking any additional 
development deemed warranted by the 
record, the RO should adjudicate the 
appellant's claim on the basis of all 
pertinent evidence of record, and all 
pertinent legal authority.  The RO must 
provide adequate reasons and bases for 
its decision, citing to all governing 
legal authority and precedent, and 
addressing all issues and concerns that 
were noted in this REMAND.

5.  If the benefits sought by the 
appellant continue to be denied, she and 
her representative must be furnished an 
appropriate supplemental statement of the 
case and given an opportunity to submit 
written or other argument in response 
thereto before this case is returned to 
the Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication, and it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The appellant need 
take no action until otherwise notified, but she may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JACQUELINE E. MONROE
	Veterans Law Judge
	Board of Veterans' Appeals



 


